DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10/22 has been entered. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a voicemail from Barry Greenbaum (Reg. No. 67477) on 4/21/22.

The application has been amended as follows: 
13. (Currently Amended) A yaw-rate sensor, comprising: 
a substrate having a main extension plane; 
a drive assembly having a drive structure, the drive structure having at least one web structure;
a rotation-element assembly configured to detect yaw rates prevailing in a first main extension axis of the substrate and yaw rates prevailing in a second main extension axis of the substrate perpendicular to the first main extension axis, 
wherein the rotation-element assembly includes a first rotation element and a second rotation element, the first rotation element being drivable about a first axis of rotation using the drive assembly, the second rotation element being drivable about a second axis of rotation using the drive assembly, the first axis of rotation being perpendicular to the main extension plane, and the second axis of rotation being perpendicular to the main extension plane; 
a spring structure; 
a cross brace; and 
a sensor assembly having a first mass, a second mass and a third mass and being configured to detect a yaw rate prevailing perpendicular to the main extension plane of the substrate, both the sensor assembly and the rotation-element assembly being drivable using [[a]] the drive assembly, the drive assembly being configured to drive movement along the first main extension axis, 
wherein both the rotation-element assembly and the sensor assembly are driven via the same drive assembly, 
wherein the drive structure of the drive assembly is assigned to the third the spring structure is joined to the at least one web structure at least one web structure, a mechanical connection is produced between the third mass and the first rotation element and the second rotation element, 
wherein the at least one web structure includes two bars that extend in parallel in the direction of the first main extension axis and are joined to the spring structure via [[a]] the cross brace,
wherein the first mass and the second mass, at least in part, are configured to move in the same direction during the driving movement, the third mass, at least in part, is configured to move in an opposite direction relative to the movement of the first mass and the second mass during the driving movement, and the third mass is disposed in a direction parallel to the second main extension axis of the substrate between the first mass and the second mass.  
 
14. (Cancelled) 
 
15. (Cancelled)
 
16. (Currently Amended) The yaw-rate sensor as recited in claim 13 [[15]], wherein a second drive structure of the drive assembly is assigned to the first mass, the second drive structure being connected mechanically to the first rotation element, a third drive structure of the drive assembly being assigned to the second mass, the third drive structure being connected mechanically to the second rotation element.  
 
17. (Canceled).  
 
18. (Currently Amended) The yaw-rate sensor as recited in claim 13[[14]], wherein [[a]]the spring structure is disposed between the first rotation element and the second rotation element, the first rotation element and the second rotation element being connected using the spring structure, in such a way that a parallel tilt of the first rotation element and the second rotation element about the first main extension axis is suppressed, and an anti-parallel tilt of the first rotation element and the second rotation element about the first main extension axis is made possible.  
 
19. (Canceled).  
 
20. (Currently Amended) The yaw-rate sensor as recited in claim 13[[14]], wherein the first rotation element and the second rotation element are connected mechanically using a coupling structure, the coupling structure including at least one rocker structure, the rocker structure being formed in such a way that a parallel tilt of the first rotation element and the second rotation element about the second main extension axis is suppressed, and an anti- parallel tilt of the first rotation element and the second rotation element about the second main extension axis is made possible.  
 
21. (Previously Presented) A yaw-rate sensor, comprising: a substrate having a main extension plane; a rotation-element assembly configured to detect yaw rates prevailing in a first main extension axis of the substrate and yaw rates prevailing in a second main extension axis of the substrate perpendicular to the first main extension axis; and a sensor assembly configured to detect a yaw rate prevailing perpendicular to the main extension plane of the substrate, both the sensor assembly and the rotation- element assembly being drivable using a drive assembly, the drive assembly being configured to drive movement along the first main extension axis, wherein the rotation-element assembly includes a first rotation element and a second rotation element, the first rotation element being drivable about a first axis of rotation using the drive assembly, the second rotation element being drivable about a second axis of rotation using the drive assembly, the first axis of rotation being perpendicular to the main extension plane, the second axis of rotation being perpendicular to the main extension plane, wherein the first rotation element and the second rotation element are connected mechanically using a coupling structure, the coupling structure including at least one rocker structure, the rocker structure being formed in such a way that a parallel tilt of the first rotation element and the second rotation element about the second main extension axis is suppressed, and an anti-parallel tilt of the first rotation element and the second rotation element about the second main extension axis is made possible, wherein a drive structure of the drive assembly is assigned to a mass, and wherein the first rotation element and the second rotation element are connected mechanically using a further coupling structure, the further coupling structure being intersected by at least one web structure of the drive structure, the web structure being situated in the intersection area in an additional layer below the further coupling structure.  
 
22. (Currently Amended) The yaw-rate sensor as recited in claim 13 [[14]], wherein the first rotation element is connected to the substrate using a first suspension, the second rotation element being connected to the substrate using a second suspension, the first suspension being situated partially in a central cutout in the first rotation element, and the second suspension being situated partially in a central cutout in the second rotation element.  
 
23. (Currently Amended) The yaw-rate sensor as recited in claim 13 [[15]], wherein the first mass is connected to the third mass using a first spring assembly, and the second mass is connected to the third mass using a second spring assembly.  
 
24. (Currently Amended) A method for manufacturing a yaw-rate sensor, the method comprising 
providing a substrate having a main extension plane; 
providing a drive assembly having a drive structure, the drive structure having at least one web structure;
providing a rotation-element assembly configured to detect yaw rates prevailing in a first main extension axis of the substrate and yaw rates prevailing in a second main extension axis of the substrate perpendicular to the first main extension axis, wherein the rotation-element assembly includes a first rotation element and a second rotation element, the first rotation element being drivable about a first axis of rotation using the drive assembly, the second rotation element being drivable about a second axis of rotation using the drive assembly, the first axis of rotation being perpendicular to the main extension plane, and the second axis of rotation being perpendicular to the main extension plane; 
providing a spring structure; 
providing a cross brace; and 
providing a sensor assembly having a first mass, a second mass and a third mass and being configured to detect a yaw rate prevailing perpendicular to the main extension plane of the substrate, both the sensor assembly and the rotation-element assembly being drivable using [[a]]the drive assembly, the drive assembly being configured to drive movement along the first main extension axis, 
wherein both the rotation-element assembly and the sensor assembly are driven via the same drive assembly, 
wherein the drive structure of the drive assembly is assigned to the third mass, and wherein [[a]]the spring structure is joined to the at least one web structure at least one web structure, a mechanical connection is produced between the third mass and the first rotation element and the second rotation element, 
wherein the at least one web structure includes two bars that extend in parallel in the direction of the first main extension axis and are joined to the spring structure via [[a]]the cross brace,
wherein the first mass and the second mass, at least in part, are configured to move in the same direction during the driving movement, the third mass, at least in part, is configured to move in an opposite direction relative to the movement of the first mass and the second mass during the driving movement, and the third mass is disposed in a direction parallel to the second main extension axis of the substrate between the first mass and the second mass.

Allowable Subject Matter
Claim 21 remains allowable.
Claims 13, 16, 18, 20 and 22-24 are allowable as a result of the Examiner’s Amendment above.

The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 13, the prior art of record fails to anticipate or render obvious the features of “wherein the sensor assembly includes a first mass, a second mass, and a third mass, the first mass and the second mass, at least in part, being configured to move in the same direction during the driving movement, the third mass, at least in part, being configured to move in an opposite direction relative to the movement of the first mass and the second mass during the driving movement, the third mass being disposed in a direction parallel to the second main extension axis of the substrate between the first mass and the second mass,” in combination with the rest of the recited apparatus. Specifically, it would not have been obvious to modify Lo to have an additional one of elements 26 for the sake of having first, second and third masses.

Claim 24 is allowable for substantially the same reasons as claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./           Examiner, Art Unit 2853                               

/JILL E CULLER/           Primary Examiner, Art Unit 2853